 Case 4:10-cr-00099-WTM-CLR Document 138 Filed 06/16/20 Page 1 of 1



           IN THE UNITED STATES DISTRICT COURT FOR
                 THE SOUTHERN DISTRICT OF GEORGIA
                         SAVANNAH DIVISION


UNITED STATES OF AMERICA


V.                                               CASE NO. CR410-099


WAYNE MUNGIN,


     Defendant




                             ORDER


     Before the Court is the Magistrate Judge's Report and

Recommendation,    to   which    no   objections     have   been   filed.

(Doc. 136). After a careful review of the record, the Court

concurs   with    the   Report    and    Recommendation,      which    is

ADOPTED as the Court's opinion in this case. Accordingly,

the Court finds that Defendant Wayne Mungin is COMPETENT to

stand trial pursuant to 18 U.S.C. § 4241.

     SO ORDERED    this /P" day of June 2020.



                                      WILLIAM T. MOORE,
                                      UNITED STATES DISTRICT COURT
                                      SOUTHERN   DISTRICT OF GEORGIA
